DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of Group I, drawn to a composition comprising a first and second agent, and the species, verapamil and telmisartan, in the reply filed on 1/24/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-29 are pending.  Claims 25-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 2 and 15 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1, 3-14, 16-24 are examined herein insofar as they read on the elected invention and species.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-14, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 102266559, English translation, of record).
The instant claims are directed to a composition comprising telmisartan and verapamil in the claimed amounts and ratios.
Wang teaches a pharmaceutical composition comprising telmisartan and the calcium ion antagonist, verapamil, for use in treating hypertension (abstract and claims 
However, Wang fails to specifically disclose 288 mg of verapamil and 96 mg of telmisartan (which equates to a verapamil to telmisartan mass ratio of 3:1).  
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to formulate 288 mg of verapamil and 96 mg of telmisartan into the pharmaceutical composition as taught by Wang.
A person of ordinary skill in the art would have been motivated to formulate 288 mg of verapamil into the pharmaceutical composition because 288 mg falls within the limited dosage range of 0.5 to 360 mg for the calcium ion antagonists, as taught by Wang.  Likewise, a person of ordinary skill in the art would have been motivated to formulate 96 mg of telmisartan into the pharmaceutical composition because 96 mg falls within the limited dosage range of 5 to 320 mg for telmisartan, as taught by Wang.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating hypertension by administering a pharmaceutical composition comprising 288 mg of verapamil and 96 mg of telmisartan.

	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627